—In a proceeding pursuant to Court of Claims Act § 10 (6) for leave to file a late claim, the claimant appeals, as limited by her brief, from so much of an order of the Court of Claims (Lebous, J.), dated December 13, 1999, as denied her application.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Court of Claims that the claimant’s application was not timely {see, Court of Claims Act §§ 10 [1], [6]; CPLR 213). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.